DETAILED ACTION
This communication is a first office action non-final rejection on the merits. Claims 1-20 as originally filed are currently pending and are considered below.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The use of the terms “Bluetooth” and “WiFi” which are trade names or marks used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “feedback component” in claims 5, 6, and 8. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. According to ¶34-35, “feedback component” can include an “alarm”, “one or more colored lights”, “a vibrational alarm” and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 11 contain the trademark/trade name Bluetooth (line 2 of Claim 2 and line 2 of Claim 11). Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe short-range wireless technology and, accordingly, the identification/description is indefinite.
Claim 11 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention because the limitation “the user tracking device is an application on a smartphone” is unclear given Claim 1 (the parent claim). Claim 1 states the limitation “a user tracking device comprising a first transceiver” (line 2). However, Claim 11 states that “the user tracking device is an application on a smartphone” (lines 1-2). It is unclear how the user tracking device can comprise a transceiver and be an application on a smartphone. Since an application on a smartphone cannot be a transceiver by itself, it would be more consistent with Claim 1 to say that “the user tracking device comprises an application on a smartphone”. This interpretation is also more consistent with the specification as ¶27 states that “the user tracking device 110 may be included as a software application on a smartphone carried by user 102.” For the purposes of examination, the limitation Claim 11 will be interpreted as “the user tracking device comprises an application on a smartphone” in light of both Claim 1 and the specification.  
All other claims depending on one or more of the above rejected claims are also rejected the same.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-6, 8-13, and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ehrman et al. (US 20220279760 A1), hereinafter referred to as Ehrman.
Regarding Claim 1, Ehrman discloses a dog-training system (shown in Fig. 1) comprising: 
A user tracking device (user device 110) comprising a first transceiver (¶45 states that user device 110 can be a mobile phone, smart watch, tablet computer, portable laptop computer, or other computing device. All of which can transmit and receive signals and are therefore transceiver) configured to determine a location of a user and an orientation of the user (¶51 states that user device 110 includes “a geographic location sensor (GLS) 250 for determining the geographic location of the user device 110”. In addition, ¶59 states that “the user device 110 can be configured to record, via the GLS 250, location data indicative of a geographic location of the user device 110 as a user carries the user device 110 along a desired boundary.” In order to do so, the user device would have to be able to determine both the user’s location and orientation.).
A dog tracking device (collar 120. The collar comprises “a strap configured to be worn by an animal” [¶10]. ¶121 and ¶134 provide an examples of collar 120 being used specifically on dogs.) comprising a second transceiver (¶50 states that user device 110 and collar 120 can communicate with one another using Bluetooth™ or WiFi™ which means that collar 120 is capable of both transmitting and receiving signals and is therefore a transceiver) configured to determine a location of a dog (¶45 states that the collar 120 includes a geolocation sensor (GLS) 360 and that collar can transmit this data to the user device 110.).
And a computing system (¶45 states user device 110 can be a tablet computer, portable laptop, or other computing device. Fig. 2 also shows that user device 110 comprises a processor 210 and a memory 230.) configured to receive the location of the user, the orientation of the user, and the location of the dog ((¶51 states that user device 110 includes “a geographic location sensor (GLS) 250 for determining the geographic location of the user device 110”. In addition, ¶59 states that “the user device 110 can be configured to record, via the GLS 250, location data indicative of a geographic location of the user device 110 as a user carries the user device 110 along a desired boundary.” In order to do so, the user device would have to be able to determine both the user’s location and orientation. ¶58 states that programs 236 in user device 110 “can be configured to receive location data indicative of a geographic location of the user device 110 and/or collar 120.”), the computing system comprising:
One or more processors (processor 210); and
One or more non-transitory computer-readable storage media configured to store instructions that, in response to being executed, cause the system to perform operations (Claim 1 is drawn to a non-transitory, computer readable medium having instructions stored thereon that, when executed by one or more processors, cause a system to preform operations), the operations comprising:
Identifying a boundary based on the location of the user and the orientation of the user  (Fig. 1 shows the exemplary system which comprises user device 110. According to ¶59, “the user device 110 can be configured to record, via the GLS 250, location data indicative of a geographic location of the user device 110 as a user carries the user device 110 along a desired boundary.” In order to do so, the user device would have to be able to determine both the user’s location and orientation.);
Determining whether the dog crosses the boundary based on the location of the dog (Fig. 1 shows the exemplary system which comprises collar 120. ¶77 states that program 336 of collar 120 “can be configured to guide the animal wearing the collar 120 back to a predetermined geo-fenced area upon determining that the location of the collar 120 is outside the saved geo-fenced areas.”); and
Providing feedback to the dog or the user responsive to determining the dog crosses the boundary (¶77 states that program 336 of collar 120 “can be configured to provide a correction (e.g., an audible warning via the speaker of the collar 120, an electronic stimulus provided via the electronic stimulus device of the collar 120) upon determining that the location of the collar 120 is approaching or is outside a geo-fenced area saved to the memory 330.”).

Regarding Claim 2, Ehrman, as shown, above discloses all the limitations of Claim 1. Ehrman also discloses that the first transceiver (110) and the second transceiver (120) each include at least one of an ultra-wideband (UWB) radio, a GPS locator, or a Bluetooth device (¶50 states that user device 110 and collar 120 can communicate with one another using Bluetooth™). 
Regarding Claim 4, Ehrman, as shown, above discloses all the limitations of Claim 1. Ehrman also discloses that the first transceiver (user device 110) and the second transceiver (collar 120) include at least one of: a GPS locator, an accelerometer, a gyroscope, or a magnetometer (Figs. 2-3 show that both the user device 110 and the collar 120 contain an accelerometer [accelerometer 260 in user device 110 and accelerometer 350 in collar 120]). 
Regarding Claim 5, Ehrman, as shown, above discloses all the limitations of Claim 1. Ehrman also discloses that the user tracking device further comprises a feedback component configured to provide visual feedback, audio feedback or haptic feedback to the user coupled to the user tracking device in response to determining that the dog crosses the boundary (¶120 states that the user device 110 can “provide an alert upon determining that the collar 120 has entered lost mode [e.g., the collar 120 is outside a safe area or is in a restricted area)].”). 
Regarding Claim 6, Ehrman, as shown, above discloses all the limitations of Claim 1. Ehrman also discloses that the dog tracking device further comprises a feedback component configured to provide visual feedback, audio feedback or haptic feedback to the dog coupled to the dog tracking device in response to determining that the dog crosses the boundary (Fig. 3 shows that dog tracking device 120 includes an LED 380. According to ¶81, “The processor 310 can be configured to enable the LED 380 if the location of the collar 120 is outside a geo-fenced area.”). 

Regarding Claim 8, Ehrman, as shown, above discloses all the limitations of Claim 1. Ehrman also discloses that the feedback component comprises an external feedback component configured to provide the visual feedback, the audio feedback, or the haptic feedback to the dog in response to determining that the dog crosses the boundary (Fig. 3 shows that collar 120 comprises an LED light 380. According to ¶81, the LED 380 can alert a passerby that the animal wearing the collar 120 is under control of the user which implies that the LED is externally visible).
Regarding Claim 9, Ehrman, as shown, above discloses all the limitations of Claim 1. Ehrman also discloses that the user tracking device (110) is configured to be coupled to the user via a user-attachment member, the user-attachment member comprising at least one of an article of clothing, an accessory, a leash in contact with the user (¶45 states that the user device 110 can be a smart watch. A smart watch is configured to couple to the user via bands, an accessory that serves as the user-attachment member.).  
Regarding Claim 10, Ehrman, as shown, above discloses all the limitations of Claim 1. Ehrman also discloses that the dog tracking device is configured to be coupled to the dog via a dog-attachment member, the dog-attachment member comprising at least one of a harness, a collar, a leash, or a tracking chip in contact with the dog (¶9 states that the disclosed technology can include a collar that’s “configured to provide corrections to the animal wearing the collar”.). 
Regarding Claim 11, Ehrman, as shown, above discloses all the limitations of Claim 1. Ehrman also discloses that the user tracking device is an application on a smartphone including a Bluetooth radio or a UWB radio (¶125 states that user device 110 can include a graphical user interface (GUI) of a mobile phone application. ¶126 states that this application is compatible with smartphone applications such as Google™ Maps, Apple™ Maps, and Bing™ Maps and that information, such as geo-fences recorded, can be transmitted to the collar via Bluetooth™).

Regarding Claim 12, Ehrman discloses a method comprising: 
Obtaining first data associated with a user from a user tracking device (The system shown in Fig. 1 includes a user tracking device 110 which includes a geographic location sensor 250 that obtains data associated with the location of the user [¶51].); 
Obtaining second data associated with a dog from a dog tracking device (The system shown in Fig. 1 also includes a collar 120. The collar comprises “a strap configured to be worn by an animal” [¶10]. ¶121 and ¶134 provide an examples of collar 120 being used specifically on dogs. Collar 120 includes a geolocation sensor 360 that obtains data associated with the location of the dog [¶45].); 
Identifying a boundary relative to the user based on the first data (User device 110 which is part of the system shown in Fig. 1 “can be configured to ‘record’ one or more geo-fences as a user physically travels a desired boundary” [¶59]. ¶59 also states that the geolocation sensor 250 obtains location data of the user as the user carries the user device 110 along a desired boundary);
Determining whether the dog crosses the boundary based on the second data (Collar 120 which is part of the system shown in Fig. 1 “can be configured to guide the animal wearing the collar 120 back to a predetermined geo-fenced area upon determining that the location of the collar 120 is outside the saved geo-fenced areas” [¶77].); and
Providing feedback to the dog or the user responsive to determining the dog crosses the boundary (Collar 120 which is part of the system shown in Fig. 1 “can be configured to provide a correction (e.g., an audible warning via the speaker of the collar 120, an electronic stimulus provided via the electronic stimulus device of the collar 120) upon determining that the location of the collar 120 is approaching or is outside a geo-fenced area saved to the memory 330” [¶77].).
Regarding Claim 13, Ehrman, as shown, above discloses all the limitations of Claim 12. Ehrman also discloses that: 
the first data includes at least one of: orientation data, location data, or movement data associated with the user (The system shown in Fig. 1 includes a user tracking device 110 which includes a geographic location sensor 250 that obtains data associated with the location of the user [¶51].); and 
the second data includes at least one of: orientation data, location data, or movement data associated with the dog (The system shown in Fig. 1 also includes a collar 120. The collar comprises “a strap configured to be worn by an animal” [¶10]. ¶121 and ¶134 provide an examples of collar 120 being used specifically on dogs. Collar 120 includes a geolocation sensor 360 that obtains data associated with the location of the dog [¶45].).
Regarding Claim 15, Ehrman, as shown, above discloses all the limitations of Claim 12. Ehrman also discloses that providing the feedback to the dog or the user comprises:
Providing feedback to the user for approval (¶75 states that collar 120 which is part of the system shown in Fig. 1 “can be configured to transmit a notification to the user device 110 prior to providing a correction to the animal.”); and
Providing the feedback to the dog responsive to obtaining approval from the user (¶75 states that the commands regarding whether to provide corrections or pause corrections can be transmitted from user device 110 to collar 120. ¶77 states that a correction can comprise “an audible warning via the speaker of the collar 120” or “an electronic stimulus provided via the electronic stimulus device of the collar 120”.).

Regarding Claim 16, Ehrman, as shown, above discloses all the limitations of Claim 12. Ehrman also discloses that the feedback includes at least one of: audio feedback, visual feedback, or haptic feedback (¶77 states that program 336 of collar 120 “336 can be configured to provide a correction [e.g., an audible warning via the speaker of the collar 120, an electronic stimulus provided via the electronic stimulus device of the collar 120] upon determining that the location of the collar 120 is approaching or is outside a geo-fenced area saved to the memory 330.”).
Regarding Claim 17, Ehrman discloses one or more non-transitory computer-readable storage media configured to store instructions that, in response to being executed, cause a system to perform operations (Claims 1, 8, and 12), the operations comprising:
Obtaining first data associated with a user from a user tracking device (Fig. 1 shows a diagram of an exemplary system which includes a user device 110. User device 110 comprises a memory 230 “that includes instructions to enable the processor 210 to execute one or more application” [¶57]. Memory 230 includes one or more programs 236 which “can be configured to receive location data indicative of a geographic location of the user device 110” [¶58].);
Obtaining second data associated with a dog from a dog tracking device (Fig. 1 shows a diagram of an exemplary system which includes a collar 120. The collar comprises “a strap configured to be worn by an animal” [¶10]. ¶121 and ¶134 provide an examples of collar 120 being used specifically on dogs. Collar 120 includes a memory 330 which comprises an operating system 332 and one or more programs 336 which “can be configured to determine whether the location of the collar 120 is approaching or is outside one or more of the geo-fenced areas saved to the memory 330” [¶76].);

Identifying a boundary relative to the user based on the first data (Program 336 “can be configured to determine whether the location of the collar 120 is approaching or is outside one or more of the geo-fenced areas saved to the memory 330” [¶76]. The geo-fenced areas can be recorded by user device 110 as the user physically travels the desired boundary [¶59]. In this case, “the user device 110 can be configured to record, via the GLS [geolocation sensor] 250, location data indicative of a geographic location of the user device 110 as a user carries the user device 110 along a desired boundary” [¶59] which means that the boundary for the geo-fenced area is determined based on the location data of the user.);
Determining whether the dog crosses the boundary based on the second data (Program 336 from collar 120 “can be configured to determine whether the location of the collar 120 is approaching or is outside one or more of the geo-fenced areas saved to the memory 330” [¶76].).
Providing feedback to the dog or the user responsive to determining the dog crosses the boundary (Program 336 from collar 120 “can be configured to provide a correction (e.g., an audible warning via the speaker of the collar 120, an electronic stimulus provided via the electronic stimulus device of the collar 120) upon determining that the location of the collar 120 is approaching or is outside a geo-fenced area saved to the memory 330” [¶77]). 
Regarding Claim 18, Ehrman, as shown, above discloses all the limitations of Claim 17. Ehrman also discloses that the first data and the second data include at least one of: orientation data, location data, or movement data associated with the user or the dog (Programs 236 from user device 110 “can be configured to receive location data indicative of a geographic location of the user device 110” [¶58]. Program 336 from collar 120 “can receive data from one or more sensors of the collar 120, such as data measured by the accelerometer 350” [¶95] which is configured to detect the motion of the collar [¶73].).
Regarding Claim 19, Ehrman, as shown above, discloses all the limitations of Claim 17. Ehrman also discloses that providing the feedback to the dog or the user comprises:
Providing feedback to the user for approval (¶75 states that collar 120 which is part of the system shown in Fig. 1 “can be configured to transmit a notification to the user device 110 prior to providing a correction to the animal.” Communication between the user device 110 and collar 120 would need some computer-readable storage media with instructions for providing a notification from the collar 120 to the user device 110.); and
Providing the feedback to the dog responsive to obtaining approval from the user (¶75 states that the commands regarding whether to provide corrections or pause corrections can be transmitted from user device 110 to collar 120. ¶77 states that a correction can comprise “an audible warning via the speaker of the collar 120” or “an electronic stimulus provided via the electronic stimulus device of the collar 120”. Communication between the user device 110 and collar 120 would need some computer-readable storage media with instructions for providing a notification from the collar 120 to the user device 110.).
Regarding Claim 20, Ehrman, as shown above, discloses all the limitations of Claim 17. Ehrman also discloses that the feedback includes at least one of: audio feedback, visual feedback, or haptic feedback (¶77 states that program 336 of collar 120 “336 can be configured to provide a correction [e.g., an audible warning via the speaker of the collar 120, an electronic stimulus provided via the electronic stimulus device of the collar 120] upon determining that the location of the collar 120 is approaching or is outside a geo-fenced area saved to the memory 330.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ehrman et al. (US 20220279760 A1), hereinafter referred to as Ehrman in view of Mott et al. (US 20220151207 A1), hereinafter referred to as Mott.
Regarding Claim 3, Ehrman, as shown above, discloses all the limitations of Claim 1. Ehrman also teaches that:
The computer system is remote from the user or the dog (¶57 states that in an alternative embodiment “the instructions, application programs, or other software can be stored in an external storage and/or can be available from a remote memory over a network.”);
The user tracking device (user device 110) is configured to transmit the location of the user to the computing system (¶57 states that the remote programs 236 “can be configured to receive location data indicative of a geographic location of the user device 110 and/or collar 120.”);
The dog tracking device is configured to transmit the location of the dog to the computing system (¶57 states that the remote programs 236 “can be configured to receive location data indicative of a geographic location of the user device 110 and/or collar 120.”);
Ehrman, however, fails to explicitly state that the user tracking device is configured to transmit the orientation of the user to the computing system. 
Mott teaches in the same field of endeavor as applicant’s claimed invention of a dog training system, the device for Mott teaches a user tracking device is configured to transmit the orientation of the user to the computing system (The “client device” mentioned in ¶33 refers to a computing system used by a user that can comprise “functionality for determining its location, direction, or orientation” [¶33]. The client device also includes one or more interfaces for communication between computer system 100 [¶33]. ). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ehrman to include a user tracking device that is configured to transmit the orientation of the user to the computing system as taught by Mott to be able to determine user orientation as needed.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ehrman et al. (US 20220279760 A1), hereinafter referred to as Ehrman, in view of Kim et al. (US 20100139576 A1), hereinafter referred to as Kim. 
Regarding Claim 7, Ehrman, as shown above, discloses all the limitations of Claim 6. Ehrman also teaches that the boundary is identified based on the location of the user and the orientation of the user (Fig. 1 shows the exemplary system which comprises user device 110. According to ¶59, “the user device 110 can be configured to record, via the GLS 250, location data indicative of a geographic location of the user device 110 as a user carries the user device 110 along a desired boundary.” In order to do so, the user device would have to be able to determine both the user’s location and orientation.).
Ehrman, however, fails to explicitly state that the boundary is orthogonal or substantially orthogonal to a direction in which the user is oriented. 
Kim teaches in the same field of endeavor as applicant’s claimed invention of a dog training device, the device for Kim teaches that the boundary is orthogonal or substantially orthogonal to a direction in which the user is oriented (Fig. 13 shows that boundaries R1, R2, and R3 are orthogonal to the user device 100. Boundaries R1, R2, and R3 form a circle around user device 100. The distance from the center to an edge of the circle is the radius, and the angle between a circle's radius and the tangent (the line that touches the circle at only one point) is 90° making the boundaries orthogonal to the direction in which the user is oriented.). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ehrman to include a boundary being orthogonal or substantially orthogonal to a direction in which the user is oriented as taught by Kim because doing so would allow the user to provide different levels of feedback corresponding to each of the boundaries (Kim, ¶463). 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ehrman et al. (US 20220279760 A1), hereinafter referred to as Ehrman in view of Gibbs (US 20200404886 A1).
Regarding Claim 14, Ehrman, as shown, above discloses all the limitations of Claim 12. 
Ehrman, however, fails to explicitly state that the feedback is only provided to the dog.
Gibbs teaches in the same field of endeavor as applicant’s claimed invention of a dog training system, the device for Gibbs teaches a method wherein the feedback component is only provided to the dog (According to ¶46-47, if a dog’s behavior is indicated as undesirable, a sound 307 is played on a sound device proximate to the dog.). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ehrman to have feedback be only provided to the dog as taught by Gibbs in order to change the dog’s behavior from a discouraged behavior to a behavior preferred by the owner (Gibbs, ¶6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Dana (US 9693536 B1) teaches a pet-related system with a first dog collar operably configured to determine if the first dog collar is at or outside of a first user-selected geofence boundary; and a mobile electronic device communicatively coupled to the first dog collar.
Vucaj et al. (US 20220183258 A1) teaches a system for illuminating a walking path and monitoring canine behavior and characteristics is provided.
Kania et al. (US 20210185984 A1) teaches a system for monitoring a dog which comprises a control unit including a transmitter configured to transmit periodic signals.
Ehrman et al. (US 20210045353 A1 and US 20190281794 A1) both teach a pet collar that can be configured to determine its geolocational position and evaluate that position with respect to the geo-fence of a predetermined, geo-fenced “safe” zone.
Lazarevic (US 10863718 B1) teaches an apparatus, system, and method for designating a boundary for a pet is usable both outdoors and indoors.
Anderton et al. (US 20200375149 A1) teaches a system and method for deterring animals, such as pets, from entering, getting onto, or being in certain defined zones/locations created by a user.
Leigh-Lancaster et al. (AU 2020200530 A1 and WO 2020047581 A1) both teach a method for controlling a stimulus apparatus configured to be worn by an animal.
Piggot et al. (WO 2019180624 A1) teaches an apparatus for applying at least one stimulus to an animal for controlling the animal or animal positions is disclosed.
Campos et al. (EP 3498090 A1) teaches an automatic animal posture conditioning system.
Heath (US 20180211718 A1) teaches systems, computer media, and methods for monitoring, collection, analysis, use and tracking of personal data, biometric data, medical data, transaction data, electronic payment data, location data and other data to develop a profile for one or more end user or pet.
Zhao et al. (US 9943066 B2) teaches an apparatus for gesture control and directional force on remote object based on smart wearable.
UMEGÅRD (WO 2018034610 A1) teaches a method and system for assisting a human in detecting an exception animal.
Bianchi et al. (US 20170258043 A1) teaches a mobile telephone that can be used as a gundog training tool by interfacing with a dog collar using a wireless communication device.
Swan (US 20160262355 A1) teaches an animal movement prediction method.
Bonge, Jr. (US 20160021506 A1) teaches a method of updating firmware on a wireless animal communication system.
Kelly et al. (US 20150373951 A1) teaches methods, systems, and devices for acquiring data from and communicating with a wearable device (e.g., a collar) affixed to animal.
Trenkle et al. (US 20140232541 A1) teaches an animal tracking apparatus.
Meikle et al. (US 20140130751 A1) teaches a transmitter for driving a perimeter wire of an animal control system.
Shima (US 20140120943 A1) teaches a method for determining a position of a mobile device relative to a perimeter of a virtual fence.
Winstead et al. (US 20100302004 A1) teaches a device and method for remotely monitoring animal behavior consisting of a sensor unit mounted on an animal.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA A ALMEIDA BONNIN whose telephone number is (571)272-0708. The examiner can normally be reached M-F 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571)-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.A./Examiner, Art Unit 3643                                                                                                                                                                                                        

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643